Citation Nr: 0609122	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  This case was remanded 
in November 2004 and now returns to the Board for appellate 
review.

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Oakland, 
California, in March 2004; a transcript of that hearing is 
associated with the claims file.

As noted in the Board's November 2004 remand, in February 
2003 the veteran submitted an Application for Annual Clothing 
Allowance.  It does not appear that such claim has been 
adjudicated and, therefore, this matter continues to be 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Dermatitis is manifested by lesions on the veteran's 
forearms, elbows, hands, abdomen, buttocks, and knees that 
cover approximately one percent of his body with objective 
findings of erythema, scaling, itchiness, swelling, 
discoloration, scabbing, hardening, an eczematous rash, 
excoriation, and mild exfoliation; there is no evidence of 
exudation, ulceration, or disfigurement and such does not 
require systemic therapy. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for dermatitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2002), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran filed his 
claim of entitlement to service connection for dermatitis in 
May 2002.  In January 2003, the RO issued a rating decision 
that granted service connection for such disability and 
assigned an initial 10 percent disability rating, effective 
May 21, 2002.  Thereafter, the veteran appealed with respect 
to the propriety of the initially assigned rating.  The Board 
notes that initial rating claims are generally considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  As such, in May 2002 and June 2002, prior to the 
initial decision on the claim in January 2003, the veteran 
was provided with notice of the VCAA and what evidence is 
necessary to substantiate a service connection claim.  

However, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the May 2002 and June 2002 letters 
failed to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  As such, the Board has 
considered whether prejudice to the veteran will result if it 
proceeds with a review of his initial rating claim on the 
merits.  However, the Board finds that letters dated in 
November 2004 and March 2005, as well as the July 2003 
statement of the case and October 2005 supplemental statement 
of the case, properly notified the veteran of the information 
and evidence necessary to substantiate his initial rating 
claim.  Also, in the January 2003 rating decision, the RO 
advised the veteran that the effective date for the award of 
service connection for dermatitis was May 21, 2002, the date 
VA received his claim.  In the instant case, such is the 
earliest possible effective date.  Therefore, the Board finds 
that the veteran is not prejudiced by its disposition of his 
claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the May 2002 and 
June 2002 VCAA letters of the information and evidence that 
is necessary to substantiate his claim for service 
connection; however, the November 2004 and March 2005 letters 
addressed his initial rating claim.  Specifically, such 
letters advised the veteran that, to establish entitlement to 
an increased evaluation for his service-connected disability, 
the evidence must show that such had gotten worse.  The Board 
notes that the rating criteria governing skin disabilities 
was amended effective August 30, 2002, and that the veteran 
was advised of both the pre- and post-August 2002 regulations 
governing dermatitis in the July 2003 statement of the case.  

In addition, VA informed the veteran in all five letters 
about the information and evidence that VA would seek to 
provide.  Specifically, in May 2002, the veteran was advised 
that VA would obtain any medical records from VA Medical 
Centers as well as any service records from the military.  In 
June 2002, he was notified that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, to include medical records, employment records, and 
records from other Federal agencies.  Moreover, the November 
2004 and March 2005 letters advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The November 
2004 letter also indicated that VA would obtain private 
treatment records if the veteran provided adequate 
identifying information and VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
June 2002 letter, the veteran was notified that he should 
inform VA of any additional information or evidence that he 
wished VA to obtain.  He was also advised that he must 
provide enough information about any records he wished VA to 
obtain and that it was still his responsibility to support 
his claim with appropriate evidence.  The November 2004 
letter further notified the veteran that he should submit 
evidence showing that his service-connected dermatitis had 
increased in severity, such as a statement from his doctor, 
containing the physical and clinical findings, the results of 
any laboratory tests or X-rays, and the dates of examinations 
and tests.  He was also informed that he could submit 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disability had become worse.  The veteran was requested 
to notify VA of any treatment he received at a VA facility or 
from a private facility, to include Kaiser Permanente.  In 
both the November 2004 and March 2005 letters, the veteran 
was informed that he must provide adequate identifying 
information for records he wished VA to obtain and that it 
was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  As indicated previously, the November 
2004 letter also notified the veteran that VA would attempt 
to obtain private records if he completed and returned VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider.  

With respect to the fourth element of notice, the November 
2004 and March 2005 letters requested that the veteran inform 
VA if there is any other evidence or information that he 
believe would support his claim and, if such evidence or 
information was in his possession, to send it to VA.  

Moreover, the July 2003 statement of the case and October 
2005 supplemental statement of the case included a recitation 
of the procedural history of the veteran's claim, the 
adjudicative actions taken, the evidence received, and the 
relevant laws and regulations, to include VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  In such 
documents, the veteran was again advised that the evidence 
did not show entitlement to an initial rating in excess of 10 
percent for service-connected dermatitis.  Also, the veteran 
provided testimony before the undersigned Veterans Law Judge 
at his personal hearing in March 2004.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, VA 
treatment records, records from Kaiser Permanente, and 
November 2002, April 2005, and September 2005 VA examination 
reports are contained in the claims file.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded VA 
examinations in November 2002, April 2005, and September 
2005.  The Board notes that such were conducted by physicians 
who considered factors relevant to the veteran's claim and 
that the examination reports contains findings pertinent to 
evaluation of the veteran's service-connected dermatitis 
under governing law and regulations.  The veteran was advised 
of the evidence considered and has not submitted medical 
evidence that suggests such disability has worsened in 
severity since September 2005, the time of his last VA 
examination.  Nor has he shown that such VA examinations are 
inadequate for rating purposes.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's initial rating claim and 
further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's dermatitis.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
dermatitis.  

The veteran is service-connected for dermatitis, evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806, effective May 21, 2002.  At his March 
2004 Board hearing, the veteran contended that his dermatitis 
is manifested by a rash on his left hand, right elbow, and 
right buttock that is itchy, painful, and bleeds when 
scratched.  He argued that his rash causes discoloration and 
disfigurement.  The veteran stated that he missed work once 
in awhile due to his service-connected dermatitis.  When 
asked to define 'once in awhile,' he indicated that, for the 
prior two years, he sometimes missed work approximately two 
days a week.  However, the veteran further stated that he 
used his accumulated sick leave for such absences and that he 
was still able to do his job at the post office.  He 
indicated that his dermatitis is currently being treated by 
topical steroid creams.  As such, the veteran claimed that an 
initial rating in excess of 10 percent is warranted.

The Board observes that during the pendency of the veteran's 
claim, VA's Rating Schedule pertinent to the rating of skin 
disabilities was amended effective August 30, 2002.  The 
veteran's dermatitis has been evaluated under Diagnostic Code 
7806.  The Board notes that he has been advised of both the 
pre- and post-August 2002 regulations governing dermatitis 
and his claim has been considered under each set of criteria 
in the January 2003 rating decision, the July 2003 statement 
of the case, and the October 2005 supplemental statement of 
the case.  As the veteran has been clearly advised of both 
sets of criteria and his service-connected disability has 
been considered by the agency of original jurisdiction under 
each set, he is not prejudiced by the Board's consideration 
of both sets of criteria in the disposition of his claim 
herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board initially notes that the most recent evidence of 
record, namely VA examinations dated in April 2005 and 
September 2005, shows that the veteran's dermatitis is more 
properly characterized as chronic psoriatic dermatitis.  Also 
private treatment records from Kaiser Permanente reflect a 
diagnosis of possible psoriasis.  Insofar as the veteran may 
have psoriasis as opposed to dermatitis, the Board notes that 
such distinction is irrelevant as dermatitis, evaluated under 
Diagnostic Code 7806, and psoriasis, evaluated under 
Diagnostic Code 7816, are rated under identical criteria 
despite the difference in Diagnostic Code numbers.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 (2002), 
(2005).

Under the version in effect prior to August 30, 2002, 
Diagnostic Code 7806 provides that eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area warrants a 10 percent evaluation.  Eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
warrants a 50 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

When evaluating the veteran's dermatitis under the criteria 
in effect prior to August 2002, the Board finds that he is 
not entitled to an initial rating in excess of 10 percent.  
In order to meet the criteria for a 30 percent evaluation, 
the evidence must demonstrate constant itching or exudation, 
extensive lesions, or marked disfigurement.  However, the 
medical evidence of record fails to support such an 
evaluation.  Specifically, in January 2001, Kaiser Permanente 
records show that the veteran's dermatitis was manifested by 
erythema and scaling and, in April 2002, itchiness and 
swelling were noted.  The September 2005 VA examiner 
indicated that the degree of exfoliation was mild, without 
exudation, ulceration, or disfigurement.  Therefore, the 
Board finds that, absent evidence of constant itching or 
exudation, extensive lesions, or marked disfigurement, the 
veteran is not entitled to an initial rating in excess of 10 
percent for his dermatitis under the pre-August 2002 
regulations.  

Effective August 30, 2002, under Diagnostic Code 7806, 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
warrants a 10 percent evaluation.  Dermatitis or eczema 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period warrants a 30 
percent evaluation.  Dermatitis or eczema covering more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent evaluation.  Dermatitis or 
eczema can, alternatively, be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801 through 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).  

When evaluating the veteran's dermatitis under the criteria 
in effect after August 2002, the Board finds that he is not 
entitled to an initial rating in excess of 10 percent as the 
evidence does not demonstrate that the veteran's dermatitis 
covers at least 20 percent of his entire body or at least 20 
percent of exposed areas affected, or; requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of at least six weeks during the 
past 12-month period.

With regard to the percentage of the veteran's entire body, 
or exposed area, that is affected by his dermatitis, the 
evidence of record shows that he has had lesions on various 
areas of his body, to include his forearms, elbows, hands, 
abdomen, buttocks, and knees.  However, there is no evidence 
that the veteran's dermatitis covers at least 20 percent of 
his entire body or at least 20 percent of exposed areas 
affected.  

Specifically, the November 2002 VA examination revealed areas 
of oval-shaped excoriation approximately 5 centimeters on the 
veteran's bilateral forearms.  Also, a February 2003 VA 
treatment record and a May 2004 Kaiser Permanente record show 
that the veteran had an intermittent, recurrent rash on his 
elbows and knuckles of his bilateral hands.  In February 
2003, it was noted that the veteran had four instances of 
skin dermatitis on his forearms that waxes and wanes.  
Objectively, the veteran had an erythematous lesion on the 
metacarpal phalangeal joint of the left hand, excoriation 
around the cheeks, and scabs at the elbows and on the dorsum 
of the third metacarpal phalangeal joint of the left hand.  
In February 2004, a Kaiser Permanente record shows that the 
veteran had an erythematous raised plaque over the right 
elbow without plaques noted over the left elbow or knee.  
There was also an erythematous raised rash over the right 
lateral abdomen.  Also in February 2004, VA records show that 
the veteran had multiple patches of discoloration, scaling, 
hardening, and an eczematous rash.  An April 2004 VA 
treatment record shows that the veteran had erythematous 
raised nodular areas with some areas that had cracks and were 
denuded that measured two to three centimeters on the dorsum 
of the right hand, near the right olecranon, and right upper 
buttock.  In November 2004, Kaiser Permanente records reflect 
that the veteran had an ill-defined, minimally scaly, 
excoriated, erythematous plaque on his right elbow and right 
knee.  

Additionally, at his April 2005 VA examination, it was noted 
that the veteran had small, but defined, scaly skin lesions 
over the extensor surfaces of his elbows and knees, 
associated with a few small plaque-like areas.  He also had 
some erythematous skin eruption of his right buttock with 
superficial excoriation.  In September 2005, the VA examiner 
found that the veteran had some areas to the extensor surface 
of bilateral elbows with defined scaly surface, mild 
plaquing, dryness, and redness.  There was no plaquing, 
redness, or dryness noted on the 



extensor surfaces of the knees or buttock area.  The examiner 
indicated that the effected area measured approximately one 
percent.  Specifically, there was a lesion on the veteran's 
left elbow that measured 2.5 inches by 2.5 inches and a 
lesion on his right elbow that measured 4inches by 1 inch.  

With regard to whether the veteran's dermatitis requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of at least six 
weeks during the past 12-month period, the Board finds that 
the evidence of record does not demonstrate the need for 
systemic therapy.  Specifically, treatment records from VA 
and Kaiser Permanente show that the veteran had been 
prescribed various topical ointments and creams, to include 
Dovonex, Fluocinonide, triamcinolone cream, and Lidex, in 
order to manage the symptoms of his dermatitis.  Also, at his 
April 2005 VA examination, it was noted that the veteran had 
been treated symptomatically with topical hydrocortisone 
creams and, at his September 2005 VA examination, it was 
observed that the veteran currently used steroid cream on a 
regular basis with improvement.  As the medical reports of 
record show that the veteran has been treated with topical 
creams only, there is no evidence that he is receiving 
systemic therapy for his dermatitis. 

Therefore, in the absence of evidence demonstrating that the 
veteran's dermatitis covers at least 20 percent of his entire 
body or at least 20 percent of exposed areas affected, or; 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of at least six 
weeks during the past 12-month period, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
10 percent under the regulations effective August 2002.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), (2005), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds no basis 
upon which to assign a higher disability evaluation for the 
veteran's dermatitis.  The Board notes that the veteran's 
service-connected skin disability may be considered under 



other diagnostic codes referable to disfigurement or scars.  
However, the objective medical evidence fails to demonstrate 
disfigurement or show that the veteran has symptomatic scars 
of a size warranting disability evaluations in excess of 10 
percent.  As such, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's dermatitis so as to warrant consideration of 
alternate rating codes.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
post-service hospitalizations for veteran's dermatitis or 
show that such is unusually manifested.  Moreover, there is 
no evidence that the veteran's dermatitis has rendered him 
unable to secure or follow a substantially gainful 
occupation.  At his September 2005 VA examination, it was 
noted that the veteran had worked as a clerk with the U.S. 
Postal Service since 1985.  He denied any functional 
impairment affecting his current job or daily life as a 
result of his dermatitis.  Moreover, at the veteran's March 
2004 Board hearing, he stated that he used his accumulated 
sick leave for such absences and that he was still able to do 
his job at the post office.  As such, the medical evidence 
shows that any objective manifestations of the veteran's 
dermatitis are exactly those contemplated by the schedular 
criteria and such adequately compensates the veteran for his 
loss of working time from exacerbations proportionate to the 
severity of the grade of his disability.  See 38 C.F.R. 
§ 4.1.  Therefore, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.  


ORDER

An initial evaluation in excess of 10 percent for service-
connected dermatitis is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


